Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 26, 2016

The Court of Appeals hereby passes the following order:

A16A1041. F.K. BROWN et al. v. FEDERAL HOME LOAN MORTGAGE
    CORPORATION.

      Plaintiff F.K. Brown appeals the superior court’s order granting the defendant’s
motion to dismiss Brown’s complaint in equity to set aside a dispossessory judgment
entered in magistrate court. We lack jurisdiction.
      Appeals from trial court orders “under subsection (e) of Code Section 9-11-60
denying relief upon a complaint in equity to set aside a judgment” must be initiated
by filing an application for discretionary review. OCGA § 5-6-35 (a) (8); Stone v.
Dawkins, 192 Ga. App. 126, 126-127 (384 SE2d 225) (1989). Brown’s failure to
follow the discretionary appeal procedure deprives us of jurisdiction over this appeal.
See Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991) (“[C]ompliance
with the discretionary appeals procedure is jurisdictional.”). Consequently, this
appeal is hereby DISMISSED for lack of jurisdiction.1




      1
        To the extent that Brown’s “complaint in equity” in fact sought appellate
review by the superior court of a magistrate court decision, an application for
discretionary review likewise was required to initiate an appeal in this Court. See
OCGA § 5-6-35 (a) (1); Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003).
Court of Appeals of the State of Georgia
                                     04/26/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.